           Case 1:19-cv-03092-SAG Document 30 Filed 06/10/20 Page 1 of 22



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

                                                   *
OSPREY CONSULTING I, INC. d/b/a                    *
Centennial Surety Associates, Inc., et al.,        *
                                                   *
                      Plaintiffs,                  *
v.                                                 *        Civil Case No. SAG-19-03092
                                                   *
WESTPORT INSURANCE CORP.,                          *
                                                   *
                      Defendant.                   *
                                                   *
*      *       *       *       *       *       *        *   *      *      *       *      *

                                    MEMORANDUM OPINION

       Plaintiffs Osprey Consulting I, Inc. d/b/a Centennial Surety Associates, Inc.

(“Centennial”) and Michael Schendel (“Schendel”) (collectively, “Plaintiffs”) filed an Amended

Complaint against Westport Insurance Corporation (“Westport”), alleging claims for declaratory

judgment, breach of contract, and bad faith.1 ECF 29. Plaintiffs filed a Motion for Partial

Summary Judgment, ECF 21, and Westport countered with a Cross-Motion for Summary

Judgment, ECF 23. I have reviewed those motions, along with the relevant oppositions and

replies. ECF 24, 26. A telephonic hearing on the motions occurred on May 14, 2020. For the

reasons that follow, Plaintiffs’ Motion for Summary Judgment will be granted in part as to Count

Two, and the remaining portions of the parties’ cross-motions will be denied, without prejudice.

Westport will be afforded thirty days to file a counterclaim seeking a declaratory judgment as to

its continuing duty to defend, if it wishes to do so.




1
  At the time this lawsuit was removed from state court to federal court, the Amended Complaint
was inadvertently omitted from the removal paperwork, and it did not get filed formally until
May 29, 2020. ECF 27. However, the parties have treated it as the operative pleading
throughout the course of the litigation. Id.
          Case 1:19-cv-03092-SAG Document 30 Filed 06/10/20 Page 2 of 22



I.       FACTUAL BACKGROUND

         Plaintiff Centennial, a bonding agency located in Anne Arundel County, Maryland, issues

construction bonds for contractors in the Mid-Atlantic region. ECF 21-2, ¶ 2 (Schendel Aff.).

Plaintiff Schendel serves as Centennial’s President. Id. During the time relevant to this case,

Centennial maintained an Insurance Industry Professional Liability Coverage for Insurance

Agencies policy (“the Policy”), policy number WED4MD005369009, with Westport. Id. ¶ 4;

ECF 21-3. The Policy provided coverage in the amount of $2,000,000 per claim and $4,000,000

for the policy period. ECF 21-3 at 5, ¶ C. Specifically, the Policy provided that Westport:

         will pay on behalf of the INSURED all sums in excess of the DEDUCTIBLE that
         the INSURED becomes legally obligated to pay as DAMAGES caused by
         WRONGFUL ACTS resulting in any CLAIM first made against the INSURED
         during the POLICY PERIOD and reported in writing to [Westport] or the
         producing agent as soon as practicable.

Id. at 7 (§ I.A). Both Centennial and Schendel are deemed to be “INSUREDs” under the Policy.

Id. at 11-12 (§§ IV.I.4–5).

         In addition to claim coverage, the Policy also provided that Westport would “have the

right and duty to defend, investigate, and conduct any settlement negotiations arising from any

CLAIM first made against the INSURED during the POLICY PERIOD based upon alleged

WRONGFUL ACTS of an INSURED.” Id. at 9 (§ II.A). The Policy thereafter specified two

conditions under which Westport would not be obligated to pay defense costs:

         [Westport] shall not be obligated to pay any DAMAGES or defend or continue to
         defend any CLAIM after the Per CLAIM Limit of Liability or Aggregate Limit of
         Liability under this POLICY has been exhausted by payment of DAMAGES or
         after the deposit in a court having jurisdiction of sums exhausting the Per CLAIM
         Limit of Liability or Aggregate Limit of Liability.

Id. (§ II).




                                                2
         Case 1:19-cv-03092-SAG Document 30 Filed 06/10/20 Page 3 of 22



        As relevant here, the Policy defines “WRONGFUL ACT” as “any negligent act, error, or

omission of an INSURED in rendering PROFESSIONAL SERVICES or OTHER RELATED

SERVICES for others.” Id. at 14 (§ V.1). “PROFESSIONAL SERVICES” is defined to

include, inter alia:

        1.      [S]ervices rendered as a managing general insurance agent, general
                insurance agent, insurance agent or insurance broker;
        2.      [S]ervices rendered as an insurance consultant, including, but not limited
                to, insurance consulting connected with employee benefit plans;
        3.      [P]remium financing services provided by the NAMED INSURED to the
                NAMED INSURED’s clients for insurance products placed through the
                NAMED INSURED’s agency; [and]
        4.      [L]oss control, risk management, or anti-fraud services rendered in
                connection with insurance placed through the NAMED INSURED

Id. at 13-14 (§ IV.R).

        Finally, the Policy contains a “FRAUDULENT ENTITY” exclusion, which provides:

        This POLICY shall not apply to any CLAIM based upon, arising out of,
        attributable to, or directly or indirectly resulting from . . . [o]r in connection with
        any FRAUDULENT ENTITY or any entity that the Insured knew or, if industry
        standard due diligence had been performed, reasonably should have known is a
        legally formed entity that is used as a device to commit fraud or other unlawful
        acts.

Id. at 15 (§ V.E); id. at 29 (Fraudulent Entity Policy Endorsement).

        On August 6, 2014, plaintiff-relator Andrew Scollick (“Relator”) filed a qui tam suit in

the United States District Court for the District of Columbia (the “Scollick Litigation”), naming

eighteen defendants, including Centennial and Schendel. See Complaint, United States ex rel.

Scollick v. Narula, Civil No. 1:14-cv-01339-RCL (D.D.C. filed Aug. 6, 2014), ECF 1 (attached

to Westport’s Cross-Motion as ECF 23-2) [hereinafter “the Scollick Complaint”]. The Scollick

Complaint essentially alleged that Neil Parekh, Ajay K. Madan, and Vijay Narula, who serve as

the officers of one construction company (OST), falsely certified two other companies (CSG and

Citibuilders) as service-disabled veteran-owned small businesses (“SDVOSBs”) for the purposes

                                                  3
         Case 1:19-cv-03092-SAG Document 30 Filed 06/10/20 Page 4 of 22



of obtaining preferred treatment in government contracting that OST could not obtain. See, e.g.,

id. ¶¶ 42-50; 107-28. In particular, those defendants identified service disabled veterans as the

“owners” of CSG and Citibuilders, knowing that those veterans did not actually exercise

ownership or control over those entities. Id.

       CSG and Citibuilders had to obtain bid bonds and performance bonds to perform under

their government contracts. Id. ¶¶ 148-51. According to the Scollick Complaint, Schendel had a

longstanding relationship with Parekh, and knew that OST, CSG, and Citibuilders shared

common ownership. Id. ¶¶ 154-55. Nevertheless, Schendel and Centennial arranged for bonds

to be issued to CSG and Citibuilders, allowing those entities to submit claims to the government

as SDVOSBs, when in fact they should not have qualified because the involvement of the

service-disabled veterans was fraudulent. Id. ¶¶ 156-58, 162-63. Scollick, acting as a

whistleblower, reported the alleged fraud to the government via his qui tam lawsuit.

       Centennial and Schendel were served with the summons and complaint in the Scollick

Litigation on July 16, 2015, and promptly provided a copy to Westport. ECF 21-2, ¶¶ 6, 8. On

July 27, 2015, Westport Claims Representative John Nesbit advised Plaintiffs’ counsel that

Westport was in the process of reviewing the Complaint, to determine whether the claim would

be covered by the Policy. Id. ¶ 9; ECF 21-5 (July, 2015 email chain between Schendel, Nesbit,

and Mr. Jason Brino). Two days later, a new Westport claims representative, Ellen McCarthy,

emailed Plaintiffs, “I wanted to let you know that I have been reassigned the handling of this

matter. I am physically located in Anne Arundel County and have some experience with Qui

Tam matters, both of which should be beneficial.” ECF 21-2, ¶ 10; ECF 21-6 at 2. Then, on

August 5, 2015, McCarthy emailed Westport’s coverage position letter to Plaintiffs. ECF 21-7 at

1; see ECF 21-8 (the August 5 Letter). The email attaching the letter stated, “As we discussed on



                                                4
         Case 1:19-cv-03092-SAG Document 30 Filed 06/10/20 Page 5 of 22



Friday, Westport will provide a defense for the complaint subject to a reservation of rights. Let’s

discuss what you wish to do with respect to counsel.” Id.; ECF 21-2, ¶ 11. Westport sent an

amended coverage letter to Plaintiffs on August 18, 2015, in which it detailed the limits for

Insurance Agents Professional Liability Miscellaneous Coverage under a second policy held by

Plaintiffs, “the Excess Policy.”2 ECF 21-10. For ease of reference herein, the August 5 and

August 18 letters are referred to collectively as the “Coverage Letter.” Following approximately

six pages detailing various reasons Westport believes the Policy and the Excess Policy might not

cover the claims in the Scollick Litigation, the Coverage Letter included the following

“Reservation of Rights”:

       As noted above, Westport reserves rights in this matter. While we will agree to
       participate in your defense, we are doing so under a full reservation of rights,
       without admitting coverage or agreeing to indemnify you for any judgment
       involving a finding of act, error or omission which is not covered by your policy.
       Westport Insurance Corporation also reserves the right to file a declaratory relief
       action for the determination of its duty to defend and/or indemnify, including the
       right to request reimbursement for any defense costs or indemnity paid for
       uncovered claims. Westport expressly reserves and does not waive its right to
       later seek reimbursement of all amounts paid by it with respect to claims for
       expenses, including attorney’s fees, settlement, or judgment, in the event coverage
       under the Policy is found to be inapplicable or excluded.

ECF 21-10 at 7.

       Westport provided a list of approved attorneys and firms to Plaintiffs, who selected

Eccleston & Wolf, P.C. (“Eccleston”) to represent them in the Scollick Litigation. ECF 21-10 at

6; ECF 21-1, ¶ 13. Eccleston filed a motion to dismiss the complaint in the Scollick Litigation as



2
  As the parties concede, the questions of coverage under the Policy and the Excess Policy are
essentially identical, and the Court need not engage in separate analyses under the two policies.
See, e.g., ECF 21-1 n.16 (“The Insureds reject these highlighted statements as inaccurate, but cite
to them for purposes of illustrating the identical nature of the analysis undertaken by Westport
between the Primary Policy and the Excess Policy as concerns the nature of the claims at issue.
For the same reasons a potentiality of coverage exists under the Primary Policy, a potentiality of
coverage likewise exists under the Excess Policy.”).
                                                5
         Case 1:19-cv-03092-SAG Document 30 Filed 06/10/20 Page 6 of 22



to Plaintiffs, and the motion was granted, because the Court found that the Relator (Scollick) had

not adequately alleged facts establishing Plaintiffs’ involvement in a scheme or conspiracy to

violate the FCA. ECF 21-2, ¶ 14.

       However, Scollick filed a Motion for Leave to Amend on January 30, 2017. ECF 21-2, ¶

15. On February 3, 2017, McCarthy emailed Schendel and an attorney for Plaintiffs, attaching

the Motion for Leave to Amend and the proposed Amended Complaint. Id. ¶ 16. McCarthy

wrote that Eccleston had advised Westport of the Relator’s motion for leave to amend, and

stated, “We plan to have a strategy in place soon. Please note that if the court does allow the

amended complaint to be filed, Westport would continue to handle this matter under a

reservation of rights, as outlined in my August 18, 2015 letter.”        Id.   The District Court

eventually granted the Motion to Amend, and allowed the Amended Complaint to be filed,

reasoning in part:

       Plaintiff-relator’s Amended Complaint supplements the previously alleged facts
       with new details regarding the insurance defendants’ knowledge. It alleges that
       the insurance defendants “facilitated [the CSG and Citibuilders] fraud schemes by
       obtaining facts that the Bonding Defendants knew or should have known violated
       the government’s contracting requirements, but the Bonding Defendants not only
       concealed those facts from the government, they also issued surety bonds to CSG
       and Citibuilders, which gave the misleading appearance that CSG and Citibuilders
       were qualified to bid on these SDVOSB construction contracts.” [Am. Compl.] ¶
       198. Specifically, the Amended Complaint sufficiently alleges that the insurance
       defendants knew or should have known that CSG and Citibuilders were violating
       the government’s contracting requirements by alleging that the insurance
       defendants engaged in an underwriting process during which they conducted an
       on-site inspection of OST’s offices. Id. ¶ 176. After this tour, the insurance
       defendants “necessarily understood that CSG was a shell company dependent on
       the resources and capabilities and capital of CB and OST and the experience and
       knowledge and financial backing or Parekh, Narula, and Madan,” and the
       underwriting and due diligence “would reasonably have revealed that CSG did
       not possess the necessary construction history or financial capabilities to carry out
       the scope of the contracting activity ultimately undertaken in the name of CSG.”
       Id. ¶¶ 177-78. The Amended Complaint further alleges that the underwriting and
       due diligence reasonably led to the conclusions that “Parekh, Narula, and Madan
       exerted dominance and control over CGS,” that “Gogia lacked the skill,

                                                6
         Case 1:19-cv-03092-SAG Document 30 Filed 06/10/20 Page 7 of 22



       knowledge, resources and past performance to engage in the scope of contracting
       activity undertaken by the CSG conspirators,” and that “CSG was not a service-
       disabled small business operating out of Harrisonburg.” Id. ¶¶ 180-82. It also
       alleges that “[t]he underwriting and due diligence by the Bonding Defendants to
       provide bonding to Citibuilders would have revealed that Goodweather was not in
       control of that entity and that Citibuilders constitutes a separate shell company
       Parekh established for the purpose of obtaining SDVOSB contracts.” Id. ¶ 194.
       These allegations go beyond those in the original Complaint regarding knowledge
       of CGS’s and Citibuilders’ ownership and control. They are now sufficient to
       allege that the insurance defendants had knowledge of CSG’s and Citibuilders’
       fraud, i.e., that they were fraudulently asserting status as SDVOSBs.

United States ex rel. Scollick v. Narula, No. 14-cv-01339-RCL, 2017 WL 3268857, at *14

(D.D.C. July 31, 2017). The Court thus permitted the case to proceed against Plaintiffs on a

theory indirect presentment of false claims under the FCA, including but not limited to a

conspiracy count. Id. at *15.

       Months later, on October 19, 2017, with Westport still paying defense costs under a

reservation of rights, Plaintiffs filed their Answer to the Amended Complaint, in which they

asserted various defenses, including their lack of knowledge that the claims made by CSG and

Citibuilders were fraudulent.   ECF 21-20.     On November 20, 2017, after Eccleston filed

Plaintiffs’ Answer to the Amended Complaint in the Scollick Litigation, McCarthy again emailed

Schendel to state,

       As you know, the court is allowing the case to proceed against Centennial under
       the following counts – Count I, Presentment of False Claims; Count II, Making
       False Statements; and Count IV, Conspiracy. This is to confirm the [sic]
       Westport will continue to reserve rights in this matter as outlined in our August
       18, 2015 letter.

ECF 21-2, ¶ 18; ECF 21-12 at 1. Plaintiffs engaged in discovery in the Scollick Litigation

through Eccleston, who was paid by Westport. ECF 21-2, ¶¶ 19-20.

       Almost two years later, on July 29, 2019, Westport sent a letter (“the Denial Letter”) to

Plaintiffs which read, in relevant part, “As set forth in greater detail below, after carefully



                                               7
         Case 1:19-cv-03092-SAG Document 30 Filed 06/10/20 Page 8 of 22



reviewing this matter in conjunction with the terms and conditions of the subject insurance

policies, we regret to inform you that the Policies do not afford coverage for the matter.” ECF

21-2, ¶ 21; ECF 21-14. Westport premised its decision on four points: (1) the fact that the

Amended Complaint does not allege a “WRONGFUL ACT” because the conduct alleged is

intentional, not negligent; (2) the fact that the Amended Complaint does not allege Plaintiffs

were providing “PROFESSIONAL SERVICES,” (3) the “FRAUDULENT ENTITY” exclusion

bars coverage; and (4) the Amended Complaint does not allege a “personal and advertising

injury” under the Excess Policy. ECF 21-14 at 6-7. Plaintiffs continued to pay Eccleston

directly to defend the Scollick Litigation. ECF 21-2, ¶ 23. However, this lawsuit followed, and

Plaintiffs seek relief in three forms: a declaratory judgment that Westport must provide a defense

in the Scollick Litigation, damages for Westport’s alleged breach of the Policy, and damages for

Westport’s alleged bad faith withdrawal of the defense. ECF 29, ¶¶ 36-71.

II.    LEGAL STANDARD FOR SUMMARY JUDGMENT

       Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment is

appropriate only “if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” The moving party bears the burden of

showing that there is no genuine dispute of material facts. See Casey v. Geek Squad, 823 F.

Supp. 2d 334, 348 (D. Md. 2011) (citing Pulliam Inv. Co. v. Cameo Props., 810 F.2d 1282, 1286

(4th Cir. 1987)). If the moving party establishes that there is no evidence to support the non-

moving party’s case, the burden then shifts to the non-moving party to proffer specific facts to

show a genuine issue exists for trial. Id. The non-moving party must provide enough admissible

evidence to “carry the burden of proof in [its] claim at trial.” Id. at 349 (quoting Mitchell v. Data

Gen. Corp., 12 F.3d 1310, 1315-16 (4th Cir. 1993)). The mere existence of a scintilla of



                                                 8
         Case 1:19-cv-03092-SAG Document 30 Filed 06/10/20 Page 9 of 22



evidence in support of the non-moving party’s position will be insufficient; there must be

evidence on which the jury could reasonably find in its favor. Id. at 348 (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 251 (1986)). Moreover, a genuine issue of material fact

cannot rest on “mere speculation, or building one inference upon another.” Id. at 349 (quoting

Miskin v. Baxter Healthcare Corp., 107 F. Supp. 2d 669, 671 (D. Md. 1999)).

       Additionally, summary judgment shall be warranted if the non-moving party fails to

provide evidence that establishes an essential element of the case. Id. at 352. The non-moving

party “must produce competent evidence on each element of [its] claim.” Id. at 348-49 (quoting

Miskin, 107 F. Supp. 2d at 671). If the non-moving party fails to do so, “there can be no genuine

issue as to any material fact,” because the failure to prove an essential element of the case

“necessarily renders all other facts immaterial.” Id. at 352 (quoting Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986); Coleman v. United States, 369 F. App’x 459, 461 (4th Cir. 2010)

(unpublished)). In ruling on a motion for summary judgment, a court must view all of the facts,

including reasonable inferences to be drawn from them, “in the light most favorable to the party

opposing the motion.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-88

(1986) (quoting United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)).

III.   ANALYSIS

       Plaintiffs seek partial summary judgment as to Counts I and II, on the issue of liability

only. ECF 21. Specifically, they ask this Court to declare “that Defendant Westport Insurance

Corporation has an ongoing duty to defend its Insureds in the Scollick Litigation,” and to grant

“judgment for the Plaintiffs and against Westport in the instant action on the Plaintiffs’ Breach of

Contract Claim,” leaving damages, and an evaluation of Plaintiffs’ bad faith claim, to be

determined at a later date.    ECF 21 at 4.      In contrast, Westport asks the Court to grant



                                                 9
        Case 1:19-cv-03092-SAG Document 30 Filed 06/10/20 Page 10 of 22



“Westport’s Cross-Motion for Summary Judgment and dismiss[] the complaint against Westport

with prejudice.” ECF 23 at 3. Because, for the reasons described below, Westport breached its

contract with Plaintiffs by withdrawing from its voluntarily assumed duty to defend, without

seeking a declaratory judgment that such withdrawal is appropriate, this Court will decline to

address the merits of the parties’ respective claims about coverage, until Westport has either

sought a declaratory judgment or manifested its intent not to do so.

       Maryland law treats insurance policies the same as any contract, and does not require that

insurance policies “be construed most strongly against the insurer.”         Catalina Enters., Inc.

Pension Tr. v. Hartford Fire Ins. Co., 67 F.3d 63, 65 (4th Cir. 1995) (citing Collier v. MD–

Individual Practice Ass’n, 327 Md. 1, 5 (1992)). Instead, Maryland courts must construe the

policy as a whole in order to ascertain the parties’ intent. Cheney v. Bell Nat’l Life Ins. Co., 315

Md. 761, 766-67 (1989). But “where a contract is plain and unambiguous, there is no room for

construction.” Bd. of Trs. of State Colls. v. Sherman, 280 Md. 373, 380 (1977). When looking at

the policy’s text, courts must “accord words their ordinary and accepted meanings,” or that

meaning which “a reasonable person would attach to the term,” Pac. Indem. Co. v. Interstate

Fire & Cas. Co., 302 Md. 383, 388 (1985), absent evidence of the parties’ intent to employ the

term in question “in a special or technical sense,” Cheney, 315 Md. at 766. The parties’ intent

can also be derived from “the character of the contract, its object and purposes, and the factual

circumstances of the parties at the time of execution.” Catalina, 67 F.3d at 65 (citing Collier,

327 Md. at 5). Courts may determine questions of interpretation of a policy provision as a matter

of law, so long as (1) the provision’s text is unambiguous, or (2) if the text is ambiguous, “if

there is no factual dispute in the evidence.” Pac. Indem., 302 Md. at 389.




                                                10
        Case 1:19-cv-03092-SAG Document 30 Filed 06/10/20 Page 11 of 22



       Also relevant here, even where an insurance policy provides an insurer with certain

rights, the doctrine of waiver can work to deprive the insurer of its ability to invoke that right at a

later time. See GEICO v. Medical Services, 322 Md. 645, 650 (1991). As the Court of Appeals

of Maryland has explained:

       Waiver, in general, is “the intentional relinquishment of a known right, or such
       conduct as warrants an inference of the relinquishment of such right, and may
       result from an express agreement or be inferred from circumstances.’ Food Fair v.
       Blumberg, 234 Md. 521, 531, 200 A.2d 166 (1964) (citations omitted). In
       insurance law, waiver requires “’an actual intention to relinquish an existing right,
       benefit, or advantage, with knowledge, either actual or constructive, of its
       existence, or such conduct as to warrant an inference of such intention to
       relinquish.’”

Creveling v. Government Employees Ins. Co., 376 Md. 72, 96-98 (2003). The intent to waive a

certain right can be inferred from the insurer’s conduct, “if the conduct is ‘inconsistent with an

intention to insist upon a strict performance of the condition.’” Allstate Ins. Co. v. Reliance Ins.

Co., 141 Md. App. 506, 514 (2001) (quoting St. Paul Fire & Marine Ins. Co. v. Molloy, 291 Md.

139, 145 (1981)). While typically a question of fact, waiver can be decided as a matter of law

“where the facts in making the determination of whether waiver . . . exist[s] vel non are clear.”

Maynard v. Westport Ins. Corp., 208 F. Supp. 2d 568, 576 n.7 (D. Md. 2002) (citing Allstate,

141 Md. App. at 515-16; St. Paul Fire, 291 Md. at 145); see also Woznicki v. GEICO Gen. Ins.

Co., 443 Md. 93, 119 (2015) (“In some instances, however, the waiver, or lack thereof, may be

so apparent that a court can make a determination as a matter of law.”).

       With these principles in mind, the Court begins by determining the extent of Westport’s

rights under the Policy. Notably, Plaintiffs do not argue that Westport had no authority to

challenge its continuing duty to defend Plaintiffs after having voluntarily assumed the duty;

rather, Plaintiffs argue that Westport was required, under the terms of the Policy and the

Coverage Letter, to seek a declaratory judgment action in order to withdraw from that duty. See

                                                  11
        Case 1:19-cv-03092-SAG Document 30 Filed 06/10/20 Page 12 of 22



ECF 21-1 at 28-32; ECF 24 at 20-23. Thus, the salient question before the Court is whether

Westport had, and/or reserved, the right to withdraw from its duty to defend Plaintiffs in the

Scollick Litigation, by any means that Westport might choose.

       This analysis starts, as it must, with the Policy’s terms. The Policy itself unambiguously

provides no such right to Westport to unilaterally withdraw from an assumed duty to defend.

Indeed, Section II of the Policy only recognizes that Westport “shall not be obligated to . . .

continue to defend any CLAIM” if the Per CLAIM Limit of Liability, or Aggregate Limit of

Liability, are exhausted through one of two means. ECF 21-3 at 9. Westport has made no

argument that any CLAIM Limit was reached so as to justify automatic withdrawal.

       Instead, both parties assert that the operative language is found in the Coverage Letter

Westport sent to Plaintiffs, describing its intent with respect to fulfillment of its obligations

under the Policy. Plaintiffs, as noted above, construe the Coverage Letter as Westport reserving

only the right to challenge its duty to defend through the initiation of a declaratory judgment

action. E.g., ECF 21-1 at 28-32. Westport, however, construes the Coverage Letter as reserving

all rights it may have with regards to challenging its assumed duty to defend. E.g., ECF 23-1 at

29-35. As a matter of law, this Court finds that Plaintiffs’ interpretation is consistent with the

Coverage Letter’s unambiguous terms.

       Initially, the Coverage Letter contains a series of contentions regarding the ultimate

question of whether coverage will be available under the Policy, and “reserves all rights” with

respect to each of those individual coverage questions. See ECF 21-10 at 3 (whether the

Complaint alleges a “Wrongful Act”); id. at 5 (whether the fraudulent entity exclusion applies);

id. at 6 (whether the Scollick complaint alleges a personal and advertising injury). Westport is

correct that, with respect to these provisions, it adequately reserved its ability to raise these



                                               12
        Case 1:19-cv-03092-SAG Document 30 Filed 06/10/20 Page 13 of 22



issues, if it later challenged its duty to continue defending Plaintiffs. ECF 23-1 at 29-30. But

again, the relevant question in the instant posture is not the overall scope of coverage for

indemnification under the Policy, or even whether Westport actually had a duty to defend

Plaintiffs in the Scollick Litigation, but what means Westport made available to itself to

challenge its voluntarily-assumed duty to defend.

       The Coverage Letter includes several express references to the duty to defend. On page 6

of the Coverage Letter, Westport says, “Subject to, and not waiving any rights, Westport will

provide a defense under the policy.” ECF 21-10 at 6 (emphasis added). On page 7, in a

summary paragraph, Westport adds:

       As noted above, Westport reserves rights in this matter. While we will agree to
       participate in your defense, we are doing so under a full reservation of rights,
       without admitting coverage or agreeing to indemnify you for any judgment
       involving a finding of act, error or omission which is not covered by your policy.
       Westport Insurance Corporation also reserves the right to file a declaratory
       relief action for the determination of its duty to defend and/or indemnify,
       including the right to request reimbursement for any defense costs or
       indemnity paid for uncovered claims. Westport expressly reserves and does not
       waive its right to later seek reimbursement of all amounts paid by it with respect
       to claims for expenses, including attorney’s fees, settlement, or judgment, in the
       event coverage under the Policy is found to be inapplicable or excluded.

Id. at 7 (emphasis added). Parsing this largely unambiguous language, with a focus on the duty

to defend, the second sentence, regarding Westport’s “full reservation of rights,” emphasizes the

ultimate scope of indemnification coverage:         Westport again expresses its agreement to

participate in the defense of the Scollick Litigation, but clarifies that it is not agreeing to

indemnify Plaintiffs for any judgment other than those properly covered under the Policy.

Similarly, the last sentence of this summary paragraph appears to refer to indemnification

coverage, and Westport’s right to seek reimbursement following a proceeding at which

“coverage under the Policy is found to be inapplicable or excluded.” Id.



                                               13
        Case 1:19-cv-03092-SAG Document 30 Filed 06/10/20 Page 14 of 22



        In essence, only one sentence in the summary paragraph makes reference to Westport’s

voluntarily-assumed duty to defend: “Westport Insurance Corporation also reserves the right to

file a declaratory relief action for the determination of its duty to defend and/or indemnify,

including the right to request reimbursement for any defense costs or indemnity paid for

uncovered claims.” Id. (emphasis added). Considering this unambiguous language, the Court

finds that the Coverage Letter – authored solely by Westport – demonstrates that Westport only

intended to exercise its contractual right to challenge its voluntarily-assumed duty to defend

through the institution of a declaratory judgment action. Westport effectively waived its right to

contest its duty to defend, except on those specific, unambiguous terms reserved in the Coverage

Letter. Indeed, if Westport already had the right to change its mind unilaterally and terminate

payment of defense costs, it would have no reason to reserve only a right to “file a declaratory

relief action for the determination of its duty to defend.”

        Westport further contends that its repeated references to a “full reservation of rights,” and

that it “reserves all rights,” means that it implicitly reserved the right to withdraw its defense

without seeking a declaratory judgment, despite its express language reserving the right to file a

declaratory relief action for that precise purpose. ECF 23-1 at 26-27. This argument has two

fatal flaws.

        First, as noted above, there is no language in the Policy itself purporting to create a

unilateral right to withdraw from an assumed defense of Plaintiffs, except under the limited

circumstance in which a Coverage Limit is reached. ECF 21-3 at 9 (§ II). Thus, without any

supporting language from the Policy, Westport’s argument inherently relies on the existence of a

“right” to unilateral withdrawal inherent in every insurance contract as a matter of Maryland

common law. In support of this notion, Westport cites to two cases, Liberty Mutual Ins. Co. v.



                                                 14
        Case 1:19-cv-03092-SAG Document 30 Filed 06/10/20 Page 15 of 22



Triangle Industries, Inc., 957 F.2d 1153 (4th Cir. 1992), and Wolfe v. Anne Arundel County, 135

Md. App. 1 (2000). See ECF 23-1 at 31. But neither of those cases conclusively establishes that

a Maryland insurer retains the general right, outside of the context of a declaratory judgment

action, to withdraw from a defense it had undertaken. See Liberty Mut. Ins. Co., 957 F.2d at

1160 (applying New Jersey law and upholding a determination, in a declaratory judgment

action, that insurance company could withdraw a defense before trial); Wolfe, 135 Md. App. at

19-20 (distinguishing between the duty to defend and the duty to indemnify, and allowing the

self-insured county to deny indemnity coverage once liability had been determined, even after

defending the litigation under a reservation of rights).

       To be sure, the corresponding cases cited by Plaintiffs do not conclusively establish that

Maryland requires an insurer to obtain a declaratory judgment in order to withdraw a defense

after agreeing to defend under a reservation of rights. However, Plaintiffs’ cited cases are more

apposite than Westport’s, in that they at least suggest that a declaratory judgment must be sought

before an insurer can withdraw a defense while the underlying action is pending. See, e.g.,

Applied Signal & Image Tech., Inc. v. Harleysville Mut. Ins. Co., 252 F. Supp. 2d 215, 219 (D.

Md. 2003) (“Moreover, if Harleysville had determined that it had no duty to indemnify ASIT

while the Hejl suit was pending, Harleysville had a right to seek a declaratory action stating that

it no longer had a duty to defend or indemnify. It failed to do so. Harleysville is not now

entitled to unilaterally withdraw its defense by refusing to pay ASIT’s defense fees.”); Harford

Mut. Ins. Co. v. Jacobson, 73 Md. App. 670, 678-79 (1988) (“We are not saying that upon

discovering sufficient evidence that the policy did not cover the alleged occurrence Harford

necessarily had no option but to continue to defend the insured. When a dispute over coverage

arises during the course of a pending tort suit, that question can be determined by a trial court in



                                                 15
        Case 1:19-cv-03092-SAG Document 30 Filed 06/10/20 Page 16 of 22



a declaratory judgment action. . . . In the case sub judice, [Harford] unilaterally determined that

it had no duty to defend [Jacobson] and withdrew from the case. This was not appropriate and

[Harford] must expect to be held accountable for its actions.”).

       In sum, there is no Maryland law establishing an insurer’s right to unilaterally withdraw

an ongoing defense, once it undertakes a duty to defend. But, Applied Signal and Jacobson lend

great weight to the view that Maryland courts tend towards requiring a declaratory judgment

before a defense can be withdrawn by an insurer, in circumstances like those present in the

instant case. And if no such right existed, Westport’s argument that its boilerplate language

purporting to generally reserve “all rights” would not support the notion that it had a right to

unilaterally withdraw from its defense of Plaintiffs in the Scollick Litigation. See, e.g., Am.

Modern Home Ins. Co. v. Reeds at Bayview Mobile Home Park, LLC, 176 F. App’x 363, 367

(4th Cir. 2006) (“Assiduous reservation of a non-existent right does not bring that right into

existence.”).

       Ultimately, this Court need not definitively reach the issue, because Westport’s argument

suffers from a second fatal flaw. Even if one were to assume that Maryland common law

permits an insurer to withdraw from its voluntarily-assumed duty to defend, without first seeking

a court order, there is no language in the Coverage Letter to support the notion that Westport

reserved this right. Again, the relevant language is found in the previously discussed summary

paragraph on page 7 of the Coverage Letter. The paragraph begins, “As noted above, Westport

reserves rights in this matter.” ECF 21-10 at 7. This sentence merely reaffirms the reservation

of rights made in the preceding pages, regarding the various policy provisions that may allow

Westport to deny coverage for Plaintiffs’ liability in the Scollick Litigation. The second sentence

reaffirms this sentiment, in the context of Westport’s voluntary assumption of the duty to defend:



                                                16
        Case 1:19-cv-03092-SAG Document 30 Filed 06/10/20 Page 17 of 22



“While we will agree to participate in your defense, we are doing so under a full reservation of

rights, without admitting coverage or agreeing to indemnify you for any judgment involving a

finding of act, error or omission which is not covered by your policy.” Id. As discussed above,

this sentence only pertains to Westport’s reservation of rights vis-à-vis its ultimate coverage

responsibility, and its duty to indemnify Plaintiffs (which are, essentially, one in the same). This

reading is further bolstered by the third sentence, which distinguishes itself from the previous

reservation of rights regarding coverage, by saying that Westport “also reserves the right to file a

declaratory relief action for the determination of its duty to defend and/or indemnify.” ECF 23-1

at 7 (emphasis added). In other words, Westport did not view its “full reservation of rights” in

the second sentence to have covered any rights it may have had to challenge its assumed duty to

defend, and therefore added this third sentence as a means of doing so. But the third sentence

does not encompass a right to withdraw from defending Plaintiffs, without a court order.

       The only textually feasible way for Westport’s “full reservation of rights” in the second

sentence to apply to its ability to challenge its assumed duty to defend is to find that the phrase

“without admitting coverage” encompasses the notion that Westport does not admit that it has a

duty to defend Plaintiffs in the first instance. Such a reading, however, is precluded by Maryland

law. Maryland courts have made clear that the duty to defend is separate and distinct from the

issue of coverage. See, e.g., Brohawn v. Transamerica Ins. Co., 276 Md. 396, 408 (1975)

(explaining that the duty to defend is governed not by the policy’s language, but by the language

of the claim asserted against the insured; “it is irrelevant that the insurer may get information . . .

which indicates, or even demonstrates, that the injury is not in fact ‘covered’” (quoting Lee v.

Aetna Cas. & Sur. Co., 178 F.2d 750, 751-52 (2d Cir. 1949) (Hand, C.J.))); see also Haines v. St.

Paul Fire & Marine Ins. Co., 428 F. Supp. 435, 439 (D. Md. 1977) (“The duty to defend is



                                                  17
        Case 1:19-cv-03092-SAG Document 30 Filed 06/10/20 Page 18 of 22



separate and distinct from, and not dependent upon, [the insurance company’s] liability to pay,

despite the fact that the two are ultimately related because they are dependent upon the basic

scope of coverage under the policy.”). Thus, the only language in the Coverage Letter that

touches on Westport’s ability to challenge its assumed duty to defend are the final two sentences

of the summary paragraph, which, as described above, only preserve Westport’s ability to

withdraw from its duty to defend through a declaratory judgment action.

       Accordingly, Westport’s argument that the Coverage Letter reserved “all rights,”

including any theoretical right to unilaterally withdraw from an assumed defense under Maryland

common law, fails, because the plain, unambiguous language of the Coverage Letter is

inconsistent with any intent by Westport to reserve that right. Compare with, e.g., Humane Soc.

of the U.S. v. Nat’l Union Fire Ins. Co., No. DKC-13-1822, 2015 WL 4616818, at *5 (D. Md.

July 30, 2015) (finding that an insurance company, National Union, did not waive the right to

later assert defenses not previously asserted in its coverage denial letter, because the letter

provided, “National Union expressly reserves all of its rights under the policy, including the right

to assert additional defenses to any claims for coverage” (emphasis partially omitted));

Maynard, 208 F. Supp. 2d at 576-77 (finding that Westport, in an unrelated case, did not waive

its right to exclude coverage based on a policy exclusion, because letters that it sent to the

insured prior to its ultimate coverage denial letter explicitly stated that it would likely deny

coverage based on the exclusion at issue); Molloy, 291 Md. at 143-44, 146 (finding no intent to

waive an arson defense to coverage under a fire insurance policy, where the insurance company

previously asserted its intent to deny coverage “by reason of the neglect of the insured to use all

reasonable means to save and preserve the property at and after the loss,” because arson was




                                                18
        Case 1:19-cv-03092-SAG Document 30 Filed 06/10/20 Page 19 of 22



encompassed by the asserted defense). Without any other evidence to the contrary, Westport has

failed to create a genuine issue of material fact as to its waiver of that right.

        Westport finally contends that the ultimate issue of whether the Policy provides coverage

for Plaintiffs’ defense in the Scollick Litigation must be determined now, because Plaintiffs

“cannot simply waive into coverage that did not exist.”             ECF 23-1 at 32.   To be sure,

“[i]nsurance coverage cannot be established by waiver” under Maryland law. Gov’t Emps. Ins.

Co. v. Grp. Hospitalization Med. Servs., Inc., 322 Md. 645, 650 (1991) (emphasis omitted)

(quoting Aetna Cas. & Sur. Co. v. Urner, 264 Md. 660, 668 (1972)). On the other hand, “[i]t is

well recognized that an insurer may, by its conduct, be deemed to have waived a condition of its

policy.” Id. (quoting A/C Elec. Co. v. Aetna Ins. Co., 251 Md. 410, 419 (1968)). While the line

between the two “can be hard to draw,” the Maryland Court of Appeals has explained that a

provision relates to “coverage” if it “relates to the scope of the risks to be covered (either by

inclusion or exclusion) or to the dollar amount of coverage.” Creveling, 376 Md. at 98 (quoting

Wright v. Newman, 598 F. Supp. 1178, 1198 (W.D. Mo. 1984)). Provisions that may be waived

– ones that the Court of Appeals has referred to as “forfeiture clauses” – are ones that “are

invoked to avoid liability for existing coverage.” Id. at 99.

        Here, Westport’s argument, in the context of Westport’s duty to defend its insured, is

unpersuasive. Preliminarily, the specific right Westport waived in the Coverage Letter, its right

to unilaterally withdraw from its defense, bears no relation to the scope of the risks covered, or

the total dollar amount of coverage, under the Policy between Plaintiffs and Westport. See Ryan

v. 21st Century Centennial Ins. Co., No. TDC-15-3052, 2016 WL 3647612, at *6-9 (D. Md. June

30, 2016) (rejecting a defendant-insurance company’s argument that the court was expanding

“coverage” by applying the doctrine of estoppel to bar it from relying on a requirement in the



                                                   19
        Case 1:19-cv-03092-SAG Document 30 Filed 06/10/20 Page 20 of 22



plaintiff-insured’s policy to first obtain a judgment against an underinsured or uninsured motorist

before directly initiating suit against the defendant-insurance company, because the provision

bore no relation to the scope of the risks covered or the dollar amount of coverage). Instead, the

means by which Westport can challenge its ongoing duty to defend are merely ones used to

avoid that ongoing duty.

       Even looking at the duty to defend generally, given the expansive nature of an insurer’s

duty to defend under Maryland law, this Court’s limited ruling does not act to expand the scope

of the risks to be covered or “the dollar amount of coverage” under the Policy. See, e.g., Applied

Signal, 252 F. Supp. 2d at 219 n.5 (“Harleysville’s argument that it cannot create coverage by

waiver is inapposite. That argument may be relevant to the duty to indemnify, but is not relevant

to the duty to defend.”); Haines, 428 F. Supp. at 439. The Policy itself still determines whether

there is a duty to indemnify, i.e., whether Centennial and Schendel’s liability for damages in the

Scollick Litigation is covered by the Policy. But the duty to defend is essentially a “policy plus”

inquiry, requiring the insurance company to pay defense costs even where there is only a

minimal chance of coverage. See Sheets v. Brethren Mut. Ins. Co., 342 Md. 634, 643 (1996)

(holding that the duty to defend arises for any “action that is potentially covered by the policy, no

matter how attenuated, frivolous, or illogical that allegation may be” (emphasis added)); see also

Brohawn, 276 Md. at 408. An insurer may decide, for any number of reasons, to waive its right

to deny coverage unilaterally at the outset, and to undertake the defense of its insured, when it

perceives that its broad contractual obligation to defend might be a close call. In this instance,

this Court is simply upholding Westport’s own interpretation of its contractual agreement with

Plaintiffs, which requires it to obtain a judicial determination that potentiality is lacking in order




                                                 20
        Case 1:19-cv-03092-SAG Document 30 Filed 06/10/20 Page 21 of 22



to cease its defense of Plaintiffs. Such a ruling does not permit Plaintiffs to “waive into coverage

that did not exist.”

        Thus, the Court’s inquiry, given the current state of the pleadings, is appropriately

focused only on the actual scope of Westport’s waiver under the Coverage Letter. A premature

ruling on the actual scope of Westport’s duty to defend, as it relates to the Scollick Litigation,

outside of the context of an appropriate declaratory judgment action filed by Westport, could

create a procedural morass for this Court and the parties.

        Accordingly, summary judgment as to liability for breach of contract (Count II of the

Amended Complaint) is appropriate for Plaintiffs, on the limited question of Westport’s

withdrawal of the defense without first seeking a declaratory judgment. This Court will deny the

remainder of the parties’ dispositive motions, without prejudice, and will allow Westport the

opportunity to seek leave to file a counterclaim, specifically a declaratory judgment that it (1) has

no duty to defend Plaintiffs in the Scollick Litigation, and (2) therefore should be permitted to

terminate the defense it undertook. If such a counterclaim is allowed and eventually filed, the

Court can proceed to evaluate the parties’ respective coverage positions, in a procedural posture

that could allow for greater finality. If Westport declines to file a declaratory judgment action, or

if the Court denies leave to file upon review of the parties’ submissions, the parties will be free

to refile their dispositive motions for prompt adjudication.

IV.     CONCLUSION

        For the reasons set forth above, Plaintiffs’ Motion for Partial Summary Judgment, ECF

21, will be GRANTED, in part, as to liability for Count Two, because Westport breached its

contract with Plaintiffs by withdrawing its defense without first seeking a declaratory judgment.

The remainder of the parties’ cross-motions, ECF 21 and 23, will be DENIED without prejudice.



                                                 21
        Case 1:19-cv-03092-SAG Document 30 Filed 06/10/20 Page 22 of 22



Within thirty days of the date of this Memorandum Opinion and accompanying Order, Westport

may seek leave to file a Counterclaim seeking a declaratory judgment as to its duty to defend,

and Plaintiffs will be allowed an opportunity to respond to that motion. If no such Counterclaim

is filed, or if the Court denies leave to file the Counterclaim after reviewing the relevant briefing,

the parties will be given an opportunity to refile their pending dispositive motions, with any

supplementation they believe appropriate. If a Counterclaim is allowed and filed, the Court will

set up a scheduling conference with the parties to discuss the appropriate next steps in the

litigation. A separate Order follows.



Dated: June 10, 2020                                                         /s/
                                                              Stephanie A. Gallagher
                                                              United States District Judge




                                                 22
